Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 1 of 8

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

. a x

VIA CTION
Print the fall name (first - middle - last and 9 0 — 0 0 7 9

prisoner number of the plaintiff in this action.
NO

cane .TMAG.2
Neu Orleans Beich P; SECT. 1

 

 

 

 

 

 

Print the full name of all defendants in
this action.
DO NOT WRITE e¢ af

 

COMPLAINT
i Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same
facts involvedsn this action or otherwise relating to your imprisonment?
Yes( ) No 4/) .
TENDERED FOR FILING
JAN 31 2020
U.S. DISTRICT COURT
Eastern District of Loulelana

Deputy Clerk

— ae
Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 2 of 8

B. if your answer to A is “yes”, describe the lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline.)

 

 

 

 

 

 

 

 

41. Parties to the previous lawsuit
Plaintiffs
Defendants

2. Court (lf federal court, name of the district court; if state court, name
the parish)

3. Docket Number

4, Name of judge to whom Case was assigned

5. Disposition (For exampie: Was this case dismissed? Was it appealed? Is

it still pending?)

 

 

 

6. Approximate date of filing lawsuit
7. Approximate date of disposition
c. Have you had any previously filed federal tawsuits or appeals, whether or not

related to the Issues raised in this complaint, which have been dismissed as
frivolous, malicious, or for failure to state a claim for which relief can be
granted by an Federal court?

Yes( ) NoW)

If your answer Is “yes”, list the civil action numbers and the disposition of each
case You_atso must identifyin which+federal-district-orappehate-court-ttre——
action was brought.

 

 

 

Po

ay
BE

}
\

Regra
iy

we

‘Sbeqiits year
Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 3 of 8

Ie “PLACE OF PRESENT CONFINEMENT:

>

 

A. is therg a prisoner grievance procedure in this institution?
Yes¥/) Not )
B. Did you present thg facts relating to this complaint in the prisoner grievance
procedure? Yest¥) No( )
C. If your answer is “yes”,
1. Attach a copy of all administrative complaints you have filed regarding
the claims raised in this lawsuit and copies of ail prison responses. if
f_ copies are not available, list the number assigned to the compliaintis)
and approximate date it was presented to the prison.

 

2. As to each grievance compliant provided or listed above, have you
exhausted or completed ail steps in the procedure, including appeals?

 

D, If your answer is NO, explain why you have not done so:

 

 

 

 

I. Parties

(in item A below, complete the following information. Do the same for additional
plaintiffs, if any.)

A. Full Name of Plaintiff =
(First - stile -tast) Dominique? Antoi Ne ened

L
Prisoner Number 244 5639

address SIG Angelique St Vielet_La 10092

Date of Birth ou/20/ 484.

 

 

 

Date of Arrest _on or about 5/2014

Date of Conviction

 

ub
Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 4 of 8

IMPORTANT: In the space provided below, place the full name of each defendant named in
thee caption, his or her official position, place of empioyment, and service address. if you
have sued more than one defendant, provide this same information for every defendant you

* nave named. Please attach an additional sheet, if necessary, The parties listed below must
be exactly the same as those listed in your cagtion.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Defendant is employed as
at
Address for service:
C. Defendant is employed as
at
Address for service:
D. Defendant is employed as
at
Address for service:
E. Defendant is employed as
at
Address for service:
F. Defendant isemployedas
at
Address for service:
G. Defendant is emolayed_as pon ea
at

 

Address for service:

 
Mv.

Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 5 of 8

Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates, and places. Do
not give any legal arguments or cite any cases or statutes. if you intend to allegé a
number of related claims, number and set forth each clairn in a separate paragraon.
Use as much space as you need. Attach extra sheet if necessary.)

ZX was placeal on 4-6 in cell capper 18. As soen_as F entered my cell To
te hatin manasa (joo) by lye ay

ty : c Ay aA win VY, ~ we,

Zs panded a She ice, and nisar-netly choked out vhle
Hing bet Couche andes) ale pled ao head lec. F lest

alot of bleed and thous T sould die or _pessilly be capped

t \ +h laced in _a Small roo $
with no_mmediate sada One L My

 

 

    
 

     

           

Cfo my rommdede

 

Wiis, inci naa cue, vepo or ing.0f document in

“nis 5 doginisely Mead 2 of ecronious oe and ate) + sreatmet , «6

Re

(State briefly exactly what you want the court to do for you. Makeno legal arguments.
Cite no cases or statutes.)

L would Wee te fecieve money as compensation for

dhe Pricon’s Stat Erroni decist { sat
e cr \ nsahion

‘eal te Cinn <b to revi

 

 

 

 

an
Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 6 of 8

VI. Plaintiff's Declaration

1) | declare under penalty of perjury that all facts represented in this complaint and any
attachments hereto are true and correct.

2) |understand that if | am released or transferred, it is my responsibility to keep the
Court informed of my whereabouts and failure to do so may result in this action being
dismissed with prejudice.

3) | understand that! am prohibited from bringing a Civilaction in forma pauperis iF |
have brought three or more civil actions in a court of the United States while
incarcerated or detained in any facility that were dismissed on the grounds that they
were frivolous, malicious, or failed to state a claim upon which relief may be granted,
unless 1am under imminent danger of serious physical injury.

4) understand that even if 1am allowed to proceed in forma paupers, |am responsible
for paying the entire $350 filing fee and any costs assessed by the Court, which shall
be deducted from my inmate account by my custodian in installment payments as
prescribed by law.

Signed this AG day of Jae uary 2090.

 

 

04/2006
Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 7 of 8

i

hd

/ Domin: que A. Jones
1900 Paris Ra
Cholm e+e La. 0043

 

    

4 Sed

be

Forever “aed
USA

Clerk's Office
United Stetes District Gur

Eastern Districk of Louisiane

500 Foydras Street

Room'C~15)
New Orleans La 70130
 

 

Case 2:20-cv-00379-GGG-JCW Document 1 Filed 01/31/20 Page 8 of 8

910% SdSN@

"° -
Stew oy

 

gp ANFINGO UIWASHOD LSOd 08 HLM ZOVHE ONY T1BYTOAIZY Si FAO TIAN SHEL

2 Tem pe een see tate ee

LELZE19 oDS4
edoqeaug,
xiW
osa

va

+ Eee,

awe
